

116 HR 173 IH: Pipeline Fairness and Transparency Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 173IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Natural Gas Act to bolster fairness and transparency in consideration of interstate
			 natural gas pipelines, to provide for greater public input opportunities,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Pipeline Fairness and Transparency Act. 2.Eminent domain (a)Statement of policyIt is the policy of the United States to protect the rights of citizens of the United States to their private property, including by limiting the taking of private property by the Federal Government to situations in which the taking is for public use, with just compensation, and to benefit the general public, and not merely to advance the economic interests of private parties that would be given ownership or use of the property taken.
 (b)Just compensationSection 7(h) of the Natural Gas Act (15 U.S.C. 717f(h)) is amended— (1)by striking (h) When any holder and inserting the following:
					
						(h)Eminent domain
 (1)In generalWhen any holder;  (2)in the second sentence—
 (A)by striking The practice and inserting the following:  (2)Practice and procedure (A)In generalSubject to subparagraph (B), the practice; 
 (B)by striking is situated: and inserting is situated.; and (C)by striking Provided, That the and inserting the following:
						
 (B)LimitationThe; and (3)by adding at the end the following:
					
 (3)Just compensationIn determining the just compensation for property acquired by the exercise of the right of eminent domain under paragraph (1), in the case of land subject to a conservation easement, the court with jurisdiction over the proceeding shall consider the lost conservation value of that land..
 3.Process coordination for environmental reviewSection 15 of the Natural Gas Act (15 U.S.C. 717n) is amended by adding at the end the following:  (g)Environmental review for interstate natural gas pipelines (1)DefinitionsIn this subsection:
						(A)Federal authorization
 (i)In generalThe term Federal authorization means any authorization required under Federal law with respect to an application for a certificate of public convenience and necessity under section 7.
 (ii)InclusionsThe term Federal authorization includes any permits, special use authorizations, certifications, opinions, or other approvals as may be required under Federal law with respect to an application for a certificate of public convenience and necessity under section 7.
 (B)ProjectThe term project means a project for the construction or extension of facilities for the transportation in interstate commerce of natural gas that requires Federal authorization.
						(2)Supplemental environmental impact statements
 (A)In generalWith respect to an application for Federal authorization, the Commission shall prepare a supplement to a draft environmental impact statement or a final environmental impact statement if—
 (i)the Commission makes a substantial change in the proposed action that is relevant to environmental concerns; or
 (ii)there are significant new circumstances or information relevant to environmental concerns and bearing on the proposed action or its impacts.
 (B)Mitigation plansIf a draft environmental impact statement prepared with respect to an application for Federal authorization does not include information about mitigation plans for adverse impacts that cannot reasonably be avoided, a supplemental environmental impact statement shall be prepared that includes such information.
 (3)Public meeting requirementsIn complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for Federal authorization, the Commission shall ensure that any public meeting shall be held—
 (A)in each county or equivalent subdivision in which the project will be located; and (B)during each period of public comment following, if applicable, publication of—
 (i)a draft environmental impact statement; (ii)a final environmental impact statement; and
 (iii)any supplemental environmental impact statement.. 4.Impacts on critical natural resourcesSubsection (g) of section 15 of the Natural Gas Act (15 U.S.C. 717n) (as added by section 3) is amended by adding at the end the following:
			
				(4)National scenic trails
 (A)In generalIn preparing an environmental impact statement with respect to an application for Federal authorization for a project, any evaluation of the visual impacts of the project on a national scenic trail designated by the National Trails System Act (16 U.S.C. 1241 et seq.) in the environmental impact statement shall—
 (i)consider the cumulative visual impacts of any similar proposed project— (I)for which an application for Federal authorization is in the pre-filing or filing stage; and
 (II)that impacts the same national scenic trail within 100 miles of the first project; and (ii)include visual impact simulations depicting leaf-on and leaf-off views at each location where major visual impacts occur, as identified, authenticated, and justified during the period of public comment preceding the publication of a draft environmental impact statement by the head of the Federal agency or independent agency administering the land at the applicable location.
 (B)National forest management plansNo amendment to a National Forest management plan under the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) shall be considered, pursuant to an application for Federal authorization, if the result of the amendment would substantially interfere with the nature and purposes of a national scenic trail designated by the National Trails System Act (16 U.S.C. 1241 et seq.)..
		